DETAILED ACTION
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/computer readable medium comprising the following limitation/feature:

(Claim 1) - " rendering, via the GUI, the one or more remedial actions as the one or more suggestions, the rendering comprising updating a model of the industrial automation system, the model including a first plurality of objects and one or more connections connecting two or more respective objects of the first plurality of objects, wherein each object of the first plurality of objects represents a respective industrial automation device; and in response to receiving an input selecting a remedial action of the one or more remedial actions, implementing the remedial action”,

(Claim 10) – “rendering, via the GUI, the one or more remedial actions as the one or more suggestions, the rendering comprising updating a model of the industrial automation system, the model including a first plurality of objects and one or more connections connecting two or more respective objects of the first plurality of objects, wherein each object of the first plurality of objects represents a respective industrial automation device; and in response to receiving an input selecting a remedial action of the one or more remedial actions, presenting instructions for implementing the selected remedial action”,


It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119